Citation Nr: 1544672	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus currently rated as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm. Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the RO.

In May 2014, the Veteran and his wife presented testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The 10 percent rating currently in effect for tinnitus is the maximum schedular rating, whether it is perceived in one ear or each ear; factors warranting an extraschedular rating are not shown.  

2.  The Veteran's bilateral hearing loss disability is not productive of worse than a Level I hearing acuity in both ears.

3.  The Veteran's acquired psychiatric disorder, to include PTSD has most nearly approximated occupational and social impairment with deficiencies in most areas such as work, family, thinking and mood, due to such symptoms as suicidal ideation, depression, anxiety; irritability, memory loss, poor concentration, nightmares, flashbacks, sleep impairment and difficulty in establishing and maintaining effective work and social relationships 

4.  The Veteran's service-connected acquired psychiatric disorder renders him unable to obtain and maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for the Veteran's tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for the assignment of a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2015).

3.  The criteria for a 70 percent disability rating for acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015). 

4.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  The Board notes that the claim for an increase is "downstream" issues in that they arose following the initial grant of service connection.  The claims were most recently readjudicated in December 2014 and January 2015 Statements of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, private treatment records, Social Security Administration (SSA) records, and lay statements from the Veteran and his family and friends.  The Veteran was also provided VA examinations.  The examinations contain findings necessary for rating purposes and are considered adequate, as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2015).

Disability ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained in further detail below, the evidence preponderates against assigning a staged rating for any of the disorders on appeal.

Tinnitus 

The Veteran is currently rated 10 percent disabling for his service-connected tinnitus.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 

This diagnostic code provides that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The symptoms of his tinnitus are accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Indeed, the record does not suggest that tinnitus requires frequent hospitalization or causes marked interference with employment or otherwise suggests that referral for an extraschedular consideration under 38 C.F.R. § 3.321 is indicated. 

As the Veteran is already in receipt of the maximum rating available for tinnitus and an extra-schedular rating is not warranted, a rating in excess of 10 percent is not warranted.  Thus, the claim for entitlement to an increased evaluation for tinnitus currently rated as 10 percent disabling must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions. 

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

Bilateral hearing loss

In this case, bilateral sensorineural hearing loss is rated 0 percent disabling.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

In February 2010, the Veteran was afforded a VA audio examination.  The audiometric study revealed puretone thresholds as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
10
55
55
70
LEFT
10
45
60
75

The speech discrimination scores were 94 percent for both ears.  The average puretone threshold was 48 decibels in both ears.  

The examiner noted that the Veteran's hearing loss has significant effects on his occupation.  

Applying the schedular criteria, this examination report yielded a numerical designation of level I for both ears.  See 38 C.F.R. § 4.85, Table VI.

When those values are applied to Table VII, a 0 percent (i.e. a noncompensable) evaluation is for application for the service-connected bilateral sensorineural hearing loss under the provisions of 38 C.F.R. § 4.85. 

These test results do not show that the Veteran has an exceptional pattern of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz  frequencies, or 30 or less at the 1000 Hertz  frequency and 70 or greater at the 2000 Hertz  frequency]. 

In October 2014, the Veteran was afforded another VA examination.  The audiometric study revealed puretone thresholds as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
60
65
65
LEFT
20
65
70
5

The speech discrimination scores were 96 percent for both ears.  The average puretone threshold was 53 decibels in the right ear and 40 decibels in the left ear. 

The examiner noted that the Veteran's hearing loss impacts his ordinary conditions of daily life, including his ability to work.  The Veteran reported that he experiences increased difficulty hearing conversational speech, especially when he is talking to his wife.  He stated that he has to look directly at her to understand what she is saying.  

Applying the schedular criteria, this examination report yielded a numerical designation of level I for both ears.  See 38 C.F.R. § 4.85, Table VI.

When those values are applied to Table VII, a 0 percent (i.e. a noncompensable) evaluation is for application for the service-connected bilateral sensorineural hearing loss under the provisions of 38 C.F.R. § 4.85. 

These test results do not show that the Veteran has an exceptional pattern of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz  frequencies, or 30 or less at the 1000 Hertz  frequency and 70 or greater at the 2000 Hertz  frequency]. 

The February 2010 and October 2014 VA examination hearing test results provide the best evidence of the severity of the service-connected bilateral sensorineural hearing loss disability, and they do not provide any basis to assign a compensable rating.  38 C.F.R. §§ 4.85, 4.86.

The Board has carefully considered the Veteran's contentions.  His assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for bilateral sensorineural hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his hearing acuity is less than optimal does not by itself establish entitlement to a higher rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated for this period.

Thus, although the Veteran asserts that his hearing loss warrants a higher evaluation, the Board finds that the competent findings at the audiological evaluations are of greater probative value than the Veteran's statements regarding the severity of his hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's bilateral sensorineural hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation.  

Further, the Board notes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

The VA examinations contain findings sufficient for rating purposes and discuss functional impairment.  See Martinak, 21 Vet. App. at 447. 

The Board has also considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
 § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate. 

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.   

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral sensorineural hearing loss during the appeal period.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions. 

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

Acquired psychiatric disorder

Regarding this claim, the Veteran contends that he is entitled to a higher rating for his service-connected acquired psychiatric disorder, to include PTSD pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  He is currently rated as 30 percent disabling.  

Under the rating formula for psychiatric disorders a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130

A 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a global assessment of functioning score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A global assessment of functioning score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A global assessment of functioning score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A global assessment of functioning score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A global assessment of functioning score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A global assessment of functioning score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

A global assessment of functioning score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In this case, the Board finds that the manifestations of the service-connected acquired psychiatric disorder, to include PTSD are shown to more nearly approximate that of occupational and social impairment with deficiencies in most areas for the entire period of the appeal. 

The VA outpatient treatment records reflect the Veteran's ongoing complaints, treatment, and diagnosis of an acquired psychiatric disorder, to include PTSD.  In December 2010, the Veteran was diagnosed with major depressive disorder and an anxiety disorder, and was assigned a GAF score of 55.  

The Veteran reported that two years ago he had a panic attack at work, seemingly out of the blue, and experienced a "nervous breakdown," where he became very anxious and depressed and was unable to continue working.  He reported having sleep disturbance, irritability, concentration difficulty, hypervigilance, exaggerated startle response, and thoughts of death.  The Veteran stated that a couple times per month he has passive suicidal ideation.  He indicated that these thoughts are fleeting and he has not had a specific plan or intent to harm himself.  

At a September 2011 VA examination, the examiner noted that there were no suicidal plans or intent and that the Veteran was able to maintain personal hygiene and basic activities of daily living.  She reported that the Veteran had orientation to person, place, and time and no obsessive or ritualistic behavior which interferes with routine activities.  The examiner did note a presence of depressed mood and anxiety.  She also indicated that the Veteran displayed mild memory loss, such as forgetting names, directions or recent events and chronic sleep impairment.  The examiner opined that the Veteran's psychiatric symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She assigned a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

A letter from the Veteran's mother and sister dated January 2011 was submitted into the record.  They noted the Veteran is depressed and anxious, has great difficulty with his thought processes, memory and concentration.  They indicated that the Veteran suffers from nightmares, flashbacks, has difficulty sleeping, and states that he feels emotionally dead.  They asserted that the Veteran is always tired and his strength is not what it used to be.  They stated that these symptoms have significantly impaired his quality of daily life as well as his wife's and their entire family.  They reported that the Veteran's lifestyle is noticeably different and his quality of life with family and friends is also being negatively affected.  They indicated that there are times when the Veteran just wants to be left alone and they worry about him especially during these times.  

A letter from a private psychiatrist, Dr. J.C., dated 2012 was submitted into the record.  The letter indicates that the Veteran was examined by the psychiatrist in January, February and March 2012.  He diagnosed PTSD, major depressive disorder, and anxiety disorder.  During the examinations, the Veteran reported feeling sad or depressed most days and for most of the day.  He stated that he gets less pleasure from things and activities that he used to enjoy and he feels tired and exhausted.  He indicated that he has problems concentrating and feels physically restless at times.  He stated that it is very difficult from him to make a decision.  He reported that he has had thoughts of suicide but he would not do it because it would hurt his wife and children.  

Dr. J.C. noted symptoms consistent with panic attacks and that the Veteran has demonstrated a markedly diminished interest in participation in many activities which he used to enjoy.  He noted that the Veteran rarely socializes except for with his immediate family.  He reported that the Veteran has difficulty concentrating, focusing, remembering, planning, and making decisions.  He noted the Veteran is hypervigilant, and he demonstrates exaggerated startle responses.  He stated that the Veteran is increasingly irritable and has difficulty falling and staying asleep.  He noted that on occasion, the Veteran has had suicidal ideation, although he said he wouldn't harm himself.  He opined that the Veteran's symptoms cause significant distress and impairment in social, occupational, or other important areas of functions.  He assigned a GAF score of 45, indicative of serious symptoms or a serious impairment in social, occupational, or school functioning.  

An addendum letter from a Dr. J.C. dated April 2014 was submitted into the record.  He again described the Veteran's symptoms of his acquired psychiatric disorders, noting that the Veteran suffers from nightmares, flashbacks, difficulty sleeping and feeling emotionally dead.  He opined that these disorders are significantly impairing the Veteran's quality of life.  He again assigned a GAF score of 45, indicative of serious symptoms or a serious impairment in social, occupational, or school functioning.  

At an October 2014 VA examination, the examiner reported depressed mood, anxiety, chronic sleep impairment, mild memory loss, problems with concentration, irritable behavior and angry outburst (with little or no provocation), hypervigilance, and exaggerated startle response.  She noted that there was no suicidal ideation and that the Veteran was neatly dressed and well groomed.  She reported that the Veteran arrived on time and there was no evidence of psychosis or thought disorder.  She opined that the Veteran's psychiatric symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

A letter from a Dr. J.C. dated February 2015 was submitted into the record.  He stated that the Veteran suffers from nightmares, flashbacks, difficulty sleeping and feeling emotionally dead.  He opined that these disorders are significantly impairing the Veteran's quality of life.  He again assigned a GAF score of 45, indicative of serious symptoms or a serious impairment in social, occupational, or school functioning.  He opined that the Veteran is unable to secure and follow substantially gainful employment due to his acquired psychiatric disorders.  

SSA records show that the Veteran was found to be disabled due primarily to affective disorders.  He stated that due to his mental disorders he cannot function and has problems with focusing, concentrating, and remembering things.  

In light of the evidence summarized above, the Board finds that a 70 percent evaluation for the acquired psychiatric disorder, to include PTSD is warranted for the entire period on appeal.  The evidence shows that the disability has not significantly changed and a uniform evaluation is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood.  His acquired psychiatric disorder is shown to be manifested by suicidal ideation, depression, anxiety, irritability, memory loss, poor concentration, nightmares, flashbacks, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  These findings justify a 70 percent evaluation.  

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, due to symptoms that are not shown in this case.  The record shows that there has never been any indication of symptoms such as persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time and place, or memory loss of names of close relatives, own occupation, or own name.  Though the Veteran's mother and sister report great difficulty with his thought processes, the record shows that the Veteran has been able to converse with VA examiners and others in a clear, logical, and coherent manner.  Further, examiners of record have found him able to perform other activities of daily living, to include managing his financial affairs, despite his acquired psychiatric disorder.  

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder, to include PTSD has been manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating as the Veteran's disorder has not been manifested by total occupational and social impairment.  

The Board has also considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate. 

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.   

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's acquired psychiatric disorder, to include PTSD during the appeal period.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions. 

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for an acquired psychiatric disorder at 70 percent disabling, tinnitus at 10 percent disabling and bilateral hearing loss at 0 percent disabling.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a).

SSA records reflect that the Veteran last worked in October 2008.  The record shows that the Veteran was found to be primarily disabled due to affective disorders but also due to diabetic and other peripheral neuropathy.  The records show that the Veteran stated that his inability to sleep increased dramatically to a level that greatly affected his health and capabilities of performing all of his job duties.  He indicated that he lost 50 pounds and developed sleeping problems, high levels of anxiety, stress and depression.  He stated that due to his mental disorders he has difficulty with focusing, concentration, and remembering things.  SSA records indicate that his past work history was as a salesman and Sales/General Manager.  SSA records also show that the Veteran graduated from college and has not completed any type of special job training, trade or vocational school.  

In October 2014, the Veteran underwent a VA examination.  The examiner stated that the Veteran's level of acquired psychiatric symptoms do not appear to be of the severity or intensity to prevent his ability to work.  She noted that the Veteran's past work history shows that he has been able to maintain work despite PTSD symptoms.  She asserted that the Veteran worked for 12 years at a company where he was regularly promoted until he was one of the senior people in the company.  She indicated that the Veteran was laid off after the company "went under."  She noted that the Veteran then worked for 6 months at another job and had to go on disability due to anxiety.  She stated that prior examinations show that this was due to a number of external stressors including his wife's cancer diagnosis and that his anxiety improved with medications and reduction in external stressors.  She indicated that although the Veteran called her to report that he spends most of his day at home on the computer; he remains a fairly active man.  Thus, she concluded that while the Veteran does appear to be anxious, there is no evidence suggesting that he would be unable to maintain work due to PTSD symptoms.  

A letter from a private psychiatrist, Dr. J.C., dated February 2015 stated that it is at least as likely as not that the Veteran is unable to secure and follow substantially gainful employment due to his service-connected PTSD, and has been since at least 2010.  He noted the Veteran's comorbid diagnosis of major depressive disorder and anxiety disorder.  He indicated that during the psychologist's assessment of the Veteran, the Veteran gave him the telephone number of his wife and sister.  He reported that the Veteran's wife and sister stated that the Veteran has major problems with concentration and memory.  They also indicated that the Veteran's self-esteem has suffered.  They asserted that he is particularly upset with himself because he is not able to work.  They reported that he feels that he is letting his family down.  

Given the above, the Board is satisfied that the competent and probative evidence demonstrates that his service-connected acquired psychiatric disorder renders him unable to maintain substantially gainful employment.  His anxiety and problems with concentration and memory caused him to stop working in 2008 and the record shows that the Veteran has not been able to return to work since.  Although, the October 2014 VA examiner found that the Veteran's PTSD alone did not render him unable to secure or maintain substantially gainful employment, the Board finds that the evidence taken as a whole, is in at least equipoise that the Veteran is entitled to a TDIU.  

In sum, the Board finds that Veteran's service-connected acquired psychiatric disorder, to include PTSD precludes him from obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted effective December 3, 2010. (the date this decision finds the Veteran's acquired psychiatric disorder, to include PTSD 70 percent disabling).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.







	(ORDER ON NEXT PAGE)






ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.

Entitlement to an increased rating of 70 percent for acquired psychiatric disorder, to include PTSD is granted, subject to the regulations governing the award of monetary benefits. 

TDIU resulting from a service-connected disability is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


